Citation Nr: 0202370	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.  

2.  Entitlement to service connection for squamous cell 
carcinoma of the floor of the mouth, claimed as due to Agent 
Orange exposure.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 RO decision that denied 
the veteran's claim of service connection for peripheral 
neuropathy, as due to Agent Orange exposure, and from a 
February 1998 RO decision that denied the claim of service 
connection for squamous cell carcinoma of the floor of the 
mouth, as due to Agent Orange exposure.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

It is noted that the veteran failed to appear at a hearing 
before the undersigned Member of the Board, which was 
scheduled to take place in February 2001 at his request.  

In March 2001, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's claimed peripheral neuropathy and squamous 
cell carcinoma of the floor of the mouth were each initially 
manifest many years after active service.  

2.  Neither the peripheral neuropathy nor the squamous cell 
carcinoma of the floor of the mouth is shown to have been 
caused by any incident of service including claimed Agent 
Orange exposure in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran's peripheral neuropathy and squamous cell 
carcinoma of the floor of the mouth are not due to disease or 
injury that was incurred in or aggravated by service; nor may 
either be presumed to have been incurred in service or to be 
due to any Agent Orange exposure therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001); the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from May 1966 to April 
1968, to include service in the Republic of Vietnam.  

A careful review of the veteran's service medical records, 
including the April 1968 separation physical examination, 
shows that they do not refer to any complaints, clinical 
findings, treatment, or diagnosis of any neuropathy or skin 
conditions.  

On a September 1982 VA examination, the veteran complained of 
"neurological disorders (seizures)."  The report gave no 
diagnosis of peripheral neuropathy.  

In an April 1983 statement, the veteran's representative at 
that time indicated that the veteran was claiming service 
connection for residuals of Agent Orange exposure.  

In a May 1983 letter, the RO requested that the veteran 
specify what disability he was claiming was the result of 
exposure to Agent Orange, in order that it might properly 
evaluate his claim.  

The RO also informed the veteran in that letter that he was 
to contact the closest VA health facility if he wished to 
undergo a detailed medical examination and follow-up in 
connection with his claim of Agent Orange exposure.  

The RO informed him that, if he underwent such an 
examination, or had had such an examination in the past, he 
was to notify it so that a report could be obtained and 
considered in connection with his claim.  The veteran did not 
respond.  

The VA medical records (from the Wood, Wisconsin VA Medical 
Center) showed that, from July to September 1983, the veteran 
was hospitalized for alcohol detoxification and 
rehabilitation.  He was admitted with symptoms of anorexia, 
nausea and weakness.  A physical examination revealed, among 
other things, that his head and extremities were within 
normal limits.  

The VA medical records show that, several days prior to his 
discharge, the veteran complained of having bilateral knee 
pains, paresthesias in the legs and feet and his legs giving 
out while walking.  It was noted that, when he was first 
admitted, he was unable to walk secondary to weakness and 
that he was later able to walk with a cane.  He was evaluated 
for peripheral neuropathy, and nerve conduction studies were 
conducted.  

At his September 1983 discharge, his general condition was 
improved, and he still complained of aches and pains.  His 
general condition was described as being satisfactory.  The 
diagnoses were those of alcohol dependence, seizure disorder 
(post-traumatic and alcohol-related), and peripheral 
neuropathy (possibly secondary to alcohol dependence).  

Later in September 1983, the RO received the veteran's 
application for nonservice-connected pension benefits.  On 
that claim, he noted he had been hospitalized for neuropathy 
of both legs.  

The VA medical records (from the Phoenix, Arizona VA Medical 
Center) and Good Samaritan Medical Center showed that, from 
January to June 1992, the veteran had received treatment for 
squamous cell carcinoma of the floor of the mouth.  

The VA outpatient records in January 1992 indicated that he 
was first examined for a skin lesion in his mouth discovered 
by his private dentist.  The veteran reported having had the 
lesion for about a year.  A biopsy of the floor of the mouth 
showed that the lesion was moderately well differentiated 
squamous cell carcinoma.  He subsequently underwent resection 
of the mandible and floor of the mouth, which was followed by 
radiation therapy.  

The VA outpatient records revealed that, on follow-up visits 
from July 1992 to 1996, the veteran's examinations were 
negative for recurrence of the disease and showed mild 
irregularities of the left mandible.  

In a statement dated in November 1993, the veteran requested 
a thorough examination to determine the effects of any 
exposure to Agent Orange.  He stated that he had served in 
Vietnam from April 1967 to April 1968, was exposed many times 
to herbicides, and now suffered from neuropathy in his legs 
and oral cancer.  

In April 1994, a VA Agent Orange examination was completed.  
The veteran complained of having neuropathy of both legs, 
weight loss and oral cancer.  On examination, there was 
numbness from his mid-thigh to his toes, bilaterally.  There 
was loss of tissue of the floor of the mouth, and the veteran 
was edentulous.  

The diagnoses were those of history of alcohol 
abuse/recovering alcoholic, status post oral cancer with 
partial lower jaw and floor of the mouth resection and 
cachexia.  

On another form, dated in April 1994, indicating that the 
veteran's Agent Orange examination was completed, there was 
written "bilateral lower extremity neuropathy -- uses 
cane."  

In a July 1996, the RO received the veteran's claim for 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure.  He claimed that he was exposed to 
Agent Orange during his tour of duty in Vietnam from April 
1967 to April 1968 and had suffered from peripheral 
neuropathy in both lower extremities since 1983, when he was 
hospitalized at the VA Medical Center (VAMC) in Milwaukee, 
Wisconsin.  

The veteran asserted that, although the 1983 VA hospital 
summary attributed his condition to chronic alcoholism, he 
had been sober since the hospitalization in 1983 and his 
neuropathy had nevertheless persisted.  Thus, he alleged his 
condition was related to Agent Orange exposure.  

The VA records dated in August 1996 showed that the veteran 
underwent a biopsy of a lesion of the left jaw, which a 
pathology report noted was an ulcer of the granulation tissue 
of the mandible and an inflammation/necrosis of the bone.  

In a letter dated in August 1996 to the President, the 
veteran asserted that his medical problems began in July 
1983, when he awoke to discover both of his legs were 
completely numb and he was unable to stand up or walk.  He 
stated that he was transported to the VAMC and diagnosed with 
peripheral neuropathy in both legs, with dehydration, 
malnutrition and exhaustion as contributing factors.  He 
stated that the VA doctors had told him in September 1983 
that, if he took care of himself and stayed away from 
alcohol, his legs should "return" to nearly normal 
functioning.  

The veteran also alleged that he had followed the doctors 
recommendations but that he had lingering nerve damage and 
chronic discomfort.  He stated that he filed a disability 
claim with VA in 1983, alleging his neuropathy was caused by 
exposure to Agent Orange in Vietnam.  The veteran also 
reported that, in 1992, he was treated at VA for squamous 
cell carcinoma of the mouth.  

In a September 1996 letter, the RO informed the veteran that 
a decision on his claim would be made pending new regulations 
concerning disabilities based on exposure to herbicides.  The 
RO requested he submit any additional evidence he may have in 
support of his claim.  

In letters dated in March 1997 to Senators (Helms and Kerry) 
and Congresswoman (Clayton), the veteran stated he was 
diagnosed by VA in 1983 with peripheral neuropathy which he 
claimed was the result of his exposure to Agent Orange in 
Vietnam.  

The veteran also claimed that his oral cancer was caused by 
Agent Orange exposure.  With his letters, the veteran 
enclosed a copy of a newspaper article, dated in July 1996 by 
the veteran, describing that peripheral neuropathy would be 
added to a list of conditions linked to Agent Orange exposure 
and compensated by VA.  

In August 1997, the RO received a copy of correspondence from 
the veteran to his Senator (Helms).  In a letter, he 
indicated that VA had provided all his medical care for both 
his peripheral neuropathy and his oral cancer and that VA 
therefore had all his records.  He listed all the VA medical 
centers where he had received treatment:  Wood, Wisconsin 
VAMC (inpatient from July to September 1983 for peripheral 
neuropathy); Phoenix, Arizona VAMC (inpatient from February 
to June 1992 for oral cancer); Prescott, Arizona VAMC 
(medical records might be stored here as he lived in Prescott 
during his cancer treatment); and Durham, North Carolina VAMC 
(dental clinic for dental and oral cancer treatment).  

The veteran also noted in a statement that he had applied for 
Supplemental Security Income with the Social Security 
Administration in June 1995.  

In an August 1997 decision, the RO denied the veteran's claim 
of service connection for peripheral neuropathy, as due to 
Agent Orange exposure.  

In a December 1997 letter, the veteran expressed disagreement 
with the RO's decision.  He also claimed service connection 
for squamous cell carcinoma (oral cancer), for which he was 
treated in 1992 and which he alleged was related to his 
exposure to Agent Orange in Vietnam.  

In letters dated in December 1997 and January 1998 to 
Senators (Helms and Kerry), the veteran expressed his 
disagreement over the RO's denial of his claim for service 
connection for peripheral neuropathy.  He noted that he first 
filed his claim in 1983.  

In a February 1998 decision, the RO denied the veteran's 
claim of service connection for squamous cell carcinoma of 
the floor of the mouth, as due to Agent Orange exposure.  

In a February 1999 statement, the veteran expressed 
disagreement with the RO's decision denying service 
connection for squamous cell carcinoma and stated that he had 
received treatment for oral cancer and peripheral neuropathy 
at VA in 1983, 1992, 1996 and 1997.  He added that peripheral 
neuropathy was added to a list of presumptive diseases with a 
link to Agent Orange, covered in the regulations.  

In an April 1999 statement, the veteran protested the RO's 
statement that his peripheral neuropathy was of a different 
type than that (i.e., acute or subacute peripheral 
neuropathy) for which an association to exposure to 
herbicides had been established.  

In March 2001, the Board remanded the case to the RO for 
additional development, particularly in relation to the new 
change in law with the enactment of the Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

In April 2001, the RO informed the veteran about VA's duties 
under the newly enacted VCAA, particularly its requirements 
to obtain evidence relevant to the claims and to notify him 
when it has been unsuccessful in obtaining such evidence.  

The RO also requested the veteran to furnish information 
concerning his medical treatment of the claimed disabilities 
and to furnish all competent evidence that tended to support 
his assertions that he had current disabilities manifested by 
peripheral neuropathy and squamous cell carcinoma of the 
mouth due to Agent Orange exposure in service.  

In a May 2001 statement, the veteran asserted that his 
peripheral neuropathy had not improved appreciatively since 
his hospitalization in 1983, when he initially filed his 
claim for disability benefits.  He reiterated that, in 1996, 
VA was "directed" to compensate veterans afflicted with 
peripheral neuropathy.  

On additional forms, the veteran reiterated that he had 
received treatment from the Wood VAMC from July to September 
1983 (for peripheral neuropathy) and the Phoenix VAMC from 
March to June 1992 (for oral cancer).  He also noted that 
other medical records might be at the Good Samaritan Medical 
Center in Phoenix, where he received six weeks of radiation 
treatment, and the Durham VAMC, where dental and oral 
treatment records might be found.  

In a letter dated in July 2001 to a Senator (Edwards), the 
veteran reiterated the circumstances of his hospitalizations 
at VA in 1983 and 1992.  He reasserted his belief that his 
peripheral neuropathy and oral cancer were triggered by his 
Agent Orange exposure.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in August 1997 and February 1998), 
Statements of the Case (in January 1999 and February 1999), 
Supplemental Statements of the Case (in February 1999 and 
October 2001), and through a letter sent to the veteran (in 
April 2001), the RO has notified him of the evidence needed 
to substantiate his claims.   

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include obtaining 
all medical records (VA and private) referenced by the 
veteran.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing, for which he failed to appear in 
March 2001.  In regard to providing him an examination or 
obtaining a medical opinion, the Board determines that such 
is not necessary to decide the claims (a full explanation 
follows hereinbelow) at this time.  It is pertinent to note 
that he was afforded a VA Agent Orange examination in April 
1994.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The veteran claims that his exposure to Agent Orange while 
serving in the Republic of Vietnam had caused the 
demonstrated peripheral neuropathy and squamous cell 
carcinoma of the mouth and that service connection for the 
disabilities is thus warranted based on this exposure.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as organic diseases of the nervous system and 
malignant tumors, if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be rebuttably 
presumed to have been incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service:  chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This provision became effective on December 27, 
2001, and thus reverses the Court's decision to that effect 
in McCartt, supra.  As the new provision is liberalizing, it 
is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran maintains that he was exposed to Agent Orange in 
the Republic of Vietnam and that his subsequent peripheral 
neuropathy should be deemed service connected on a 
presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

Additionally, he asserts that his squamous cell carcinoma of 
the floor of the mouth is also due to Agent Orange exposure, 
regardless of the fact that it is not one of the diseases 
subject to presumptive service connection based on Agent 
Orange exposure in Vietnam.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  As such, he is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

However, after a careful review of the record, the Board 
finds that, although the veteran is presumed to have been 
exposed to Agent Orange given the nature of his service, 
there is no evidence of a diagnosis of any of the conditions 
subject to presumptive service connection based on such 
herbicide exposure.  

In 1983, many years after separation from service, he was 
initially diagnosed as having peripheral neuropathy.  
However, his condition does not meet the definition of 
"acute and subacute peripheral neuropathy" under the 
presumptive regulations because there is no evidence that his 
condition appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset.  38 C.F.R. § 3.309(e).  

Then, in 1992, he was initially diagnosed and treated for 
squamous cell carcinoma of the floor of the mouth, but such 
condition is not one of the listed cancers subject to the 
grant of presumptive service connection.  Therefore, the 
Agent Orange presumption for service incurrence is not 
applicable in the instant case.  

It is also noted that neither of the claimed conditions is 
shown to have been manifested within the year after active 
service (i.e., April 1968); therefore, service connection on 
a presumptive basis under 38 C.F.R. § 38 C.F.R. § 3.309(a) is 
not warranted.  

Although the veteran does not have a disease subject to 
presumptive service connection based on Agent Orange 
exposure, service connection might be established 
alternatively by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  

However, after a thorough review of the record, the Board 
finds that there is no competent evidence that the veteran's 
peripheral neuropathy and squamous cell carcinoma of the 
floor of the mouth -- both of which were diagnosed many years 
following his 1968 discharge from active service -- is 
related to service including presumed exposure to a herbicide 
in the Republic of Vietnam.  

The Board recognizes the veteran's sincere belief that he had 
developed peripheral neuropathy and oral cancer as a result 
of Agent Orange exposure, but he is not a physician, and he 
is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, as there is no evidence of a current disability 
that can be related to Agent Orange exposure, service 
connection for the veteran's claimed conditions is not 
warranted.  

In reaching this decision, the Board notes that, under the 
VCAA and its implementing regulations, there is a duty to 
assist a veteran in obtaining evidence that is necessary to 
substantiate his claims.  The duty to assist includes 
obtaining a VA examination.  Although the veteran was 
afforded a VA examination in connection with his claims, the 
Board finds that another examination is not indicated because 
there is no reasonable possibility that an examination would 
aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this case, seeking a medical opinion in 
regard to ascertaining the etiology of the claimed 
disabilities would be pointless in the Board's opinion.  

The RO has obtained all available medical treatment records 
of the veteran, and there is no objective evidence of 
problems relating to the claimed disabilities until many 
years after separation from service.  It is the Board's 
judgment in this case that an opinion obtained from a 
physician relating the cause of the veteran's peripheral 
neuropathy and squamous cell carcinoma of the floor of the 
mouth to presumed Agent Orange exposure in service would be 
purely speculative and have no persuasive value.  

It is pertinent to note in this regard that the VA Secretary, 
under the authority of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat.11, has determined, based on reports from 
the National Academy of Sciences and other medical and 
scientific studies, that the Agent Orange presumption does 
not apply either to chronic peripheral neuropathy (as opposed 
to acute and subacute peripheral neuropathy, which the 
veteran in this case does not have) or to oral cancer (such 
as squamous cell carcinoma which the veteran was diagnosed in 
1992).  

Based on medical and scientific studies, the VA Secretary has 
concluded that credible evidence against an association 
between chronic peripheral neuropathy and squamous cell 
carcinoma on the one hand and herbicide exposure on the other 
hand outweighs the credible evidence for such an association, 
and that a positive association does not exist.  A summary of 
the medical and scientific evidence considered by the 
National Academy of Sciences and the VA Secretary is set 
forth at 64 Fed.Reg. 59232 (1999).  

The Board finds such evidence persuasive in demonstrating 
that there is no relationship between Agent Orange and 
chronic peripheral neuropathy/squamous cell carcinoma, even 
when service connection is claimed without reliance on the 
Agent Orange presumption.  

Moreover, the medical evidence as a whole in the veteran's 
case does not make for a reasonable possibility that his 
chronic peripheral neuropathy and squamous cell carcinoma of 
the mouth, which first appeared many years after service, is 
due to presumed Agent Orange exposure in service.  

Thus, the Board finds that the evidence of record is 
sufficient to decide the veteran's claims.  A physician's 
conclusion that the veteran's claimed disabilities are 
etiologically related to Agent Orange exposure in service 
would be purely speculative in light of the lack of credible 
evidence from medical and scientific studies of an 
association between chronic peripheral neuropathy/squamous 
cell carcinoma and herbicide exposure, and would inherently 
lack probative value as medical evidence of a nexus between 
service and a current medical disability.  

In short, no competent evidence has been presented to support 
the veteran's lay assertions that his claimed disabilities 
resulted from Agent Orange exposure in service.  

The Board therefore finds the probative value of his 
statements concerning the cause of his claimed disabilities 
is outweighed by the complete lack of documentation of record 
in regard to his contentions.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's peripheral neuropathy and squamous cell 
carcinoma of the floor of the mouth became manifest many 
years after service and were not caused by any incident of 
service including Agent Orange exposure.  The claimed 
conditions are not shown to have been incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claims 
for service connection for peripheral neuropathy and squamous 
cell carcinoma of the floor of the mouth, claimed as due to 
Agent Orange exposure, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for peripheral neuropathy, as due to Agent 
Orange exposure, is denied.  

Service connection for squamous cell carcinoma of the floor 
of the mouth, as due to Agent Orange exposure, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

